Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 1 of 21




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                         FORT LAUDERDALE DIVISION


  FLORIDA HEALTH SCIENCES CENTER, INC.,
  NORTH BROWARD HOSPITAL DISTRICT,
  HALIFAX HOSPITAL MEDICAL CENTER,           Case No. 0:19-cv-62992-JEM
  BAYFRONT HMA MEDICAL CENTER, LLC,
  CGH HOSPITAL, LTD., CITRUS HMA, LLC,       (Removal from 17th Judicial Circuit,
  CENTRAL FLORIDA HEALTH, CRESTVIEW          Broward County, Florida, Case No. CACE-
  HOSPITAL CORPORATION, DELRAY               19-018882)
  MEDICAL CENTER, INC., FLAGLER
  HOSPITAL, INC., GOOD SAMARITAN             ORAL ARGUMENT REQUESTED
  MEDICAL CENTER, INC., HAINES CITY
  HMA, LLC, HERNANDO HMA, LLC,
  HIALEAH HOSPITAL, INC., HMA SANTA
  ROSA MEDICAL CENTER, LLC, KEY WEST
  HMA, LLC, LAKE SHORE HMA, LLC, LAKE
  WALES HOSPITAL CORPORATION, LARKIN
  COMMUNITY HOSPITAL PALM SPRINGS
  CAMPUS, LLC, LARKIN COMMUNITY
  HOSPITAL, INC., LARKIN COMMUNITY
  HOSPITAL BEHAVIORAL SERVICE, INC.,
  LEESBURG REGIONAL MEDICAL CENTER,
  INC., LIFEMARK HOSPITALS OF FLORIDA,
  INC., LIVE OAK HMA, LLC, NAPLES HMA,
  LLC, NORTH SHORE MEDICAL CENTER,
  INC., OSCEOLASC LLC, PALM BEACH
  GARDENS COMMUNITY HOSPITAL, INC.,
  PORT CHARLOTTE HMA, LLC, PUNTA
  GORDA HMA, LLC, ST. MARY'S MEDICAL
  CENTER, INC., STARKE HMA, LLC, THE
  VILLAGES TRI-COUNTY MEDICAL CENTER,
  INC., AND VENICE HMA, LLC.,

                 Plaintiffs,

  v.

  RICHARD SACKLER; BEVERLY SACKLER;
  DAVID SACKLER; ILENE SACKLER
  LEFCOURT; JONATHAN SACKLER; KATHE
  SACKLER; MORTIMER D.A. SACKLER;
  THERESA SACKLER; JOHN STEWART;
  MARK TIMNEY; CRAIG LANDAU; RUSSELL
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 2 of 21




  GASDIA; BARBARA C. MILLER, BRIANN
  PARSON-BARNES, BECCA BECK HARVILLE,
  LINDSEY BONIFACIO, TAMMY HEYWARD,
  JAMES SPEED, DAMON STORHOFF, DIANA
  C. MULLER, DRAUPADI DALEY; AMNEAL
  PHARMACEUTICALS, LLC; AMNEAL
  PHARMACEUTICALS, INC.; TEVA
  PHARMACEUTICAL INDUSTRIES, LTD.;
  TEVA PHARMACEUTICALS USA, INC.;
  CEPHALON, INC.; JOHNSON & JOHNSON;
  JANSSEN PHARMACEUTICALS, INC.;
  ORTHO-MCNEIL-JANSSEN
  PHARMACEUTICALS, INC. n/k/a JANSSEN
  PHARMACEUTICALS, INC., JANSSEN
  PHARMACEUTICA, INC. n/k/a JANSSEN
  PHARMACEUTICALS, INC.; ABBOTT
  LABORATORIES; ABBOTT LABORATORIES,
  INC.; ASSERTIO THERAPEUTICS, INC.;
  ENDO HEALTH SOLUTIONS, INC.; ENDO
  PHARMACEUTICALS, INC.; PAR
  PHARMACEUTICAL, INC.; PAR
  PHARMACEUTICALS COMPANIES, INC.;
  MALLINCKRODT, LLC; MALLINCKRODT
  PLC; SPECGX, LLC; ALLERGAN PLC;
  ALLERGAN FINANCE, LLC; ALLERGAN
  SALES, LLC; ALLERGAN USA, INC.;
  WATSON LABORATORIES, INC.; ACTAVIS
  LLC; ACTAVIS PHARMA, INC.; ANDA, INC.;
  H.D. SMITH, LLC f/k/a H.D. SMITH
  WHOLESALE DRUG CO.; HENRY SCHEIN,
  INC.; AMERISOURCEBERGEN DRUG
  CORPORATION; CARDINAL HEALTH, INC.;
  THE KROGER CO.; KROGER LIMITED
  PARTNERSHIP II; CVS HEALTH
  CORPORATION; CVS PHARMACY, INC.; CVS
  INDIANA, L.L.C.; WAL-MART INC.; WAL-
  MART STORES EAST, LP; NORAMCO, INC.;
  WALGREEN CO., and WALGREEN EASTERN
  CO., INC.

                 Defendants.




                                        2
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 3 of 21




           PLAINTIFFS’ SUPPLEMENTAL EXPEDITED MOTION TO REMAND
                        AND SUPPORTING MEMORANDUM1

  I.     INTRODUCTION

         On September 16, 2019, Plaintiffs commenced this action, asserting seven claims,

  including four Florida statutory claim and three Florida common law claims, against the

  Defendants. No claims asserted by Plaintiffs arise under any federal statutes. Among other

  remedies, Plaintiffs seek injunctive relief, compensatory damages, treble damages, punitive

  damages, and monies towards abating the nuisance created by Defendants.

         Notwithstanding the lack of diversity jurisdiction, the lack of a federal claim, and the lack

  of any other plausible basis for federal jurisdiction, Defendants CVS Health Corporation, CVS

  Indiana, L.L.C. and CVS Pharmacy, Inc. (collectively “CVS”) have removed this action to this

  Court. The same litigants have been doing so systematically in opioid-related litigations around

  the country, undeterred by a succession of adverse decisions in which motions to remand have

  been granted, and in which many federal district courts have expressly rejected the same baseless

  arguments that they asserted in this action.

         Defendants have not removed this action because there is a plausible basis for federal

  jurisdiction. They have done so because they hope to delay any substantive development of

  Plaintiffs’ case interminably. Specifically, they are trying to force this action to disappear into the

  traffic jam that is the opioid multi-district litigation (“MDL”) pending in the Northern District of

  Ohio. Because this action raises exclusively state law claims, the Court should move swiftly and

  decisively to thwart Defendants’ attempt to abuse the mechanism of removal of state law claims

  to a federal court, which should be reserved only for those classes of cases that truly belong here.



  1
    This motion has been supplemented to add a request for oral argument which was inadvertently
  left out of the original filing.


                                                    3
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 4 of 21




  II.    ARGUMENT

         A. The Court Should Immediately Remand this Action on a Summary Basis Without
            Further Briefing, or, at a Minimum, Schedule an Expedited Hearing

         The Supreme Court has long held that, “[w]ithout jurisdiction[,]” this Court, and any other

  court, “cannot proceed at all in any cause.” Ex parte McCardle, 74 U.S. 506, 514 (1869). Congress

  agrees, and has made clear that, “[i]f at any time […] it appears that [a] district court lacks subject

  matter jurisdiction,2 the case shall be remanded.” See 28 U.S.C. § 1447(c) (emphasis added). The

  Court need not wait for a response to this motion and does not require any motion at all—it is

  well-settled that a court may remand an action on its own initiative should subject matter

  jurisdiction be lacking. See, e.g., Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004) (stating

  that district courts “are obligated to inquire into subject-matter jurisdiction sua sponte whenever it

  may be lacking.” (quoting Galindo-Del Valle v. Att'y Gen., 213 F.3d 594, 599 (11th Cir. 2000));

  Bank of America, N.A. v. Rozier, No. 14-21294-CIV-MARTINEZ-GOODMAN, 2014 WL

  12577610, at *1 (remanding case back to a state court sua sponte, stating that “[t]his Court’s

  jurisdiction over a complaint is not presumed”).

         Respectfully, Plaintiffs ask this Court to summarily remand this action to the Seventeenth

  Judicial Circuit, Broward County, Florida, or in the alternative, shorten the briefing schedule on

  this motion pursuant to Fed. R. Civ. P. 6(c). Without an expeditious ruling on this motion before

  this case is transferred to the National Opiate Litigation MDL in the Northern District of Ohio, the

  adjudication of Plaintiffs’ claims against Defendants would be indefinitely delayed.

         An expedited resolution of the motion is particularly appropriate because Defendants

  presented no valid basis for removal, as the same purported bases for federal jurisdiction have been



  2
   For the reasons stated in Section II(B), infra, the Court lacks subject matter jurisdiction over this
  action.

                                                     4
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 5 of 21




  rejected by courts across the country. The “federal question” issue is not novel and is not in dispute.

  Resolving it will not create any possibility of inconsistent determinations. Defendants have failed

  to cite a single decision adopting their tired “federal question” argument.3 To the contrary, courts

  have unanimously and repeatedly rejected the efforts by pharmaceutical manufacturers,

  distributors, and national retail pharmacies to characterize state law claims related to the opioid

  crisis as presenting a “federal question,” and have remanded such actions back to state courts.4


  3
   Footnote 2 in Defendants’ Notice of Removal cited a number of cases that were “pending in the
  MDL, including dozens of actions originally filed in this district.” Notice of Removal at 7 n. 2.
  However, the cited cases, as Defendants pointed out, were originated in a federal district court.
  But Plaintiffs’ case was filed in a state court, and stated only state law claim. Defendants’ cited
  cases are thus irrelevant and unpersuasive.
  4
    See, e.g., DCH Health Care Authority et al., v. Purdue Pharma L.P., et al., No. 9-0756-WS-C,
  2019 WL 6493932, at *1 (S.D. Ala. Dec. 13, 2019) (denying defendants’ motion to stay and
  granting Plaintiffs’ motion to remand); Kingman Hosp. Inc. v. Purdue Pharma L.P., et al., No.
  CV-19-08240-PCT-JJT, 2019 WL 4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital
  plaintiffs’ emergency motion to remand without further response by defendants to the motion,
  finding no federal question jurisdiction existed); In Re: Nat’l Prescription Opiate Litig., MDL No.
  2804, Doc. No. 1987, at 3 (N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson
  County and Franklin County to a state court in Missouri, finding that “[t]here are no federal causes
  of action, and the claim of federal jurisdiction by the removing Defendant is very tenuous”);
  County of Kern v. Purdue Pharma L.P., et al., 2019 WL 3310668 (E.D. Cal. July 23, 2019)
  (granting motion to remand, finding no federal question jurisdiction existed); Mecklenburg Cnty.
  v. Purdue Pharma, L.P., et al., 2019 WL 3207795 (E.D. Va. July 16, 2019) (granting motion to
  remand, finding no federal question jurisdiction existed); Illinois Public Risk Fund v. Purdue
  Pharma L.P., et al., 2019 WL 3080929 (N.D. Ill. July 15, 2019) (granting motion to remand,
  finding no federal question jurisdiction existed); City of El Monte, et al. v. Purdue Pharma L.P.,
  et al., Case No. 2:19-cv-03588-JFW-PLA, Doc. No. 39 (C.D. Cal. June 18, 2019) (granting motion
  to remand, finding no federal question jurisdiction existed); Cty. Bd. of Arlington Cty. v. Purdue
  Pharma, L.P., et al., No. 1:19-cv-402, ECF No. 63 (E.D. Va. May 6, 2019) (granting motion to
  remand, finding no federal question jurisdiction existed); Dunaway v. Purdue Pharma, L.P., et al.,
  2019 WL 2211670 (M.D. Tenn. May 22, 2019) (granting motion to remand, finding no federal
  question jurisdiction existed); City of Boston, et al. v. Purdue Pharma L.P., et al., No. 1:18-cv-
  12174, Doc. 32 (D. Mass. Jan. 29, 2019) (granting motion to remand, finding no federal question
  jurisdiction); Tucson Medical Center v. Purdue Pharma, 2018 WL 6629659 (D. Ariz. Dec. 19,
  2018) (granting motion to remand, finding no federal question jurisdiction existed); City of Reno
  v. Purdue Pharma, L.P., et al., 2018 WL 5730158 (D. Nev. Nov. 28, 2018) (granting motion to
  remand, finding no federal question jurisdiction existed); In Re: Nat’l Prescription Opiate Litig.,
  MDL No. 2804, Doc. No. 899 (N.D. Ohio Aug, 23, 2018) (granting motion to remand, finding no
  federal question jurisdiction existed); Cty. of Anderson v. Rite Aid of S.C., Inc., 2018 WL 8800188,
  at *10 (D.S.C. Aug. 20, 2018) (granting motion to remand, finding no federal question jurisdiction
  existed); Weber County, Utah v. Purdue Pharma, L.P., et al., 2018 WL 3747846 (D. Utah Aug. 7,
  2018) (granting motion to remand, finding no federal question jurisdiction existed); Uintah County,
  Utah v. Purdue Pharma, L.P., et al., 2018 WL 3747847 (D. Utah Aug. 7, 2018) (granting motion

                                                    5
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 6 of 21




  Given Defendants’ knowledge of adverse decisions by numerous federal courts rejecting their

  “federal question” argument in removal proceedings, the only possible reason for Defendants to

  remove this case was to delay the resolution of Plaintiffs’ claims by orchestrating the transfer of

  the case into the MDL.

         An expedited briefing schedule here is warranted, “because the right to litigate in the MDL

  depends on the existence of federal jurisdiction in the first place.” Mayor & City Council of

  Baltimore v. Purdue Pharma L.P. et al., 2018 WL 1963816, at *3 (D. Md. Apr. 25, 2018) (citing

  Manual for Complex Litigation § 20.131 (4th ed. 2004)). “[I]f the federal court has no jurisdiction

  over a matter, then it can neither stay it nor transfer it to the MDL.” Craft v. United Insurance Co.,

  2002 WL 32509283, at *1 (S.D. Miss. 2002) (collecting cases from Alabama, West Virginia,

  Pennsylvania, New Jersey, New York, California and Wisconsin). Even after motion practice

  concerning MDL transfer is pending before the JPML, this Court retains the authority 5 and




  to remand, finding no federal question jurisdiction existed); New Mexico ex rel. Balderas v. Purdue
  Pharma, L.P., et al., 2018 WL 2942346, (D.N.M. June 12, 2018) (granting motion to remand,
  finding no federal question jurisdiction existed); Delaware v. Purdue Pharma L.P., et al., 2018
  WL 1942363 (D. Del. Apr. 25, 2018) (granting motion to remand, finding no federal question
  jurisdiction existed); State of West Virginia ex rel. Morrisey v. McKesson Corp., 2017 WL 357307
  (S.D.W. Va. Jan. 24, 2018) (granting motion to remand, finding no federal question jurisdiction
  existed).
  5
   This Court’s ruling on Plaintiffs’ Emergency Motion to Remand is in no way affected by the
  pendency of a motion for transfer to the MDL. Rule 2.1(d) of the Rules of the Judicial Panel on
  Multidistrict Litigation states:
         The pendency of a motion, order to show cause, conditional transfer order or
         conditional remand order before the Panel concerning transfer or remand of an
         action pursuant to 28 U.S.C. § 1407 does not affect or suspend order and pretrial
         proceedings in the district court in which the action is pending and does not in any
         way limit the pretrial jurisdiction of that court. (emphasis added)
  Accordingly, “[d]uring the pendency of a motion (or show cause order) for transfer, … the court
  in which the action was filed retains jurisdiction over the case.” See Manual for Complex
  Litigation, Fourth, § 20.131 at 220 (citing J.P.M.L. R. P. 1.5; In re Four Seasons Sec. Laws Litig.,
  362 F. Supp. 574 (J.P.M.L. 1973); see also Wayman v. Southard, 23 U.S. 1, 22 (1825) (“The
  judicial department is invested with jurisdiction in certain specified cases, in all which it has power
  to render judgment.”).

                                                    6
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 7 of 21




  responsibility to evaluate its subject matter jurisdiction. Its “first step should be to make a

  preliminary assessment of the jurisdictional issue,” and, if this first step indicates that removal was

  improper, “then the court ‘should promptly complete its consideration and remand the case to state

  court’” before the JPML makes a determination as to MDL transfer. Rutherford v. Merck & Co.,

  428 F. Supp. 2d 842, 846 (S.D. Ill. 2006) (quoting Meyers v. Bayer AG, 143 F. Supp. 2d 1044,

  1048-49 (E.D. Wis. 2001)). The Court should follow the lead of those other federal district courts

  that have expeditiously remanded opioid-related actions before they can be transferred to the MDL

  Court. Mayor & City Council of Baltimore v. Purdue Pharma L.P. et al., 2018 WL 1963816, at *3

  (D. Md. Apr. 25, 2018).6




  6
    See also, e.g., Dunaway v. Purdue Pharma, L.P., 2019 WL 2211670, at *3 (M.D. Tenn. May 22,
  2019) (“It would be a waste of judicial resources for [a] case to proceed” in the federal courts if,
  ultimately, a federal court is not “the appropriate court to consider plaintiffs’ claims.”) (quotation
  omitted); County of Anderson v. Rite Aid of South Carolina, Inc., No. 8:18-cv-01947, Doc. 44
  (D.S.C. Aug. 20, 2018) (denying motion to stay, granting motion to remand) ; Weber County, Utah
  v. Purdue Pharma L.P. et al., No. 1:18-cv-00089, Doc. 16 (D. Utah July 31, 2018) (denying stay
  in the action that the court later remanded); Uintah County, Utah et al. v. Purdue Pharma L.P. et
  al., No. 2:18-cv-00585, Doc. 16 (D. Utah July 31, 2018) (same); County of Spartanburg v. Rite
  Aid of South Carolina, Inc., No. 7:18-cv-01799, Doc. 32 (D.S.C. July 27, 2018) (denying motion
  to stay, granting motion to remand); County of Greenville v. Rite Aid of South Carolina, Inc., No.
  6:18-cv-1085, Doc. 66 (D.S.C. May 21, 2018) (same); County of Van Zandt v. AmerisourceBergen
  Corporation et al., No. 6:18-cv-00064, Doc. 73 (E.D. Tex. Apr. 16, 2018) (same);Estate of Brockel
  v. Purdue Pharma L.P., et al., 1:17-cv-00521-KU-MU, Doc. No. 63 (S.D. Ala. Mar. 29,
  2018); Cty. of Falls v. Purdue Pharma, L.P., et al., 2018 WL 1518849 (W.D. Tex. Mar. 28, 2018)
  (denying motion to stay and granting motion to remand); Cty. of Delta v. Purdue Pharma, L.P., et
  al., 2018 WL 1440485 (E.D. Tex. Mar. 22, 2018); Cty. of Dallas v. Purdue Pharma L.P., et al.,
  3:18-cv-00426-M, slip op. at 7 (N.D. Tex. Mar. 7, 2018); Brooke Cty. Comm'n, et al. v. Purdue
  Pharma L.P., et al., 5:18-cv-00009, slip op. at 17 (N.D.W. Va. Feb. 23, 2018) (granting motions
  to remand in eight cases brought by counties in West Virginia); New Hampshire v. Purdue
  Pharma, No. 17-CV-427-PB, 2018 WL 333824, at *4 (D.N.H. Jan. 9, 2018); Cty. of Hopkins v.
  Endo Health Solutions Inc., et al., 4:17-cv-00845-ALM, Doc No. 7 (E.D. Tex. Dec. 20,
  2017); Staubus v. Purdue Pharma, L.P. et al., 2017 WL 4767688 (E.D. Tenn. Oct. 20, 2017).
  Accord, e.g., Baker v. Air Liquid Systems, Inc., 2011 WL 499963 (S.D. Ill. Feb. 8, 2011)
  (remanding action during pendency of transfer motion practice before JPML); Sandoval v. Bausch
  and Lomb, Inc., 2008 WL 11343014 (C.D. Cal. Aug. 8, 2008) (same); Moton v. Bayer Corp., 2005
  WL 1653731 (S.D. Ala. July 8, 2005) (same; citing cases).


                                                    7
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 8 of 21




          Plaintiffs have a right to proceed in a timely manner on their claims and, equally important,

  to do so in a court that has subject matter jurisdiction. This case does not belong in federal court.

  Nor does the potential transfer to the MDL in any way precludes a ruling from this Court on the

  remand motion. If this Court does not act expeditiously, given that the MDL court has placed a

  moratorium on all motions to remand,7 Defendants’ delay strategy would work successfully to

  delay Plaintiffs’ pursuit of justice. See City of Worcester v. Purdue Pharma L.P., et al, No. 4:18-

  11958-TSH, Doc. 36, at 4 (D. Mass. Nov. 21, 2018) (“Needlessly causing delays when there is

  clearly no jurisdiction would . . . constitute a travesty of justice.”).

          Plaintiffs therefore respectfully submits that the Court should expedite its consideration of

  remand to avoid rewarding Defendants’ stall tactics.

          B. There Is No Federal Subject Matter Jurisdiction and This Action Must Be
             Remanded
                  1. The Removal Statute Must be Strictly Construed and All Doubts Should
                     be Resolved Against Removal
          “Federal courts are courts of limited jurisdiction.” Burns v. Windsor Ins. Co., 31 F. 3d

  1092, 1095 (11th Cir. 1994). The Eleventh Circuit recognized the restriction on federal judicial

  power and ruled that courts should “[‘]strictly construe[ ] the right to remove[’] and apply a general

  [‘]presumption against the exercise of federal jurisdiction, such that all uncertainties as to removal

  jurisdiction are to be resolved in favor of remand. [’]” Scimone v. Carnival Corp., 720 F.3d 876,

  882) (11th Cir. 2007) (citing Russell Corp. v. Am. Home Assurance Co., 264 F.3d 1040, 1050 (11th

  Cir.2001)). As such, “the removing party bears the burden of showing the existence of federal

  subject matter jurisdiction.” Connecticut State Dental Association v. Anthem Health Plans, Inc.,

  591 F.3d 1337, 1343 (11th Cir. 2009). See also Hosp. of Miami, Inc. v. Humana Health Ins. Co.



  7
   See Order Regarding Remands, In re: Nat’l Prescription Opiate Litigation, No. 17-md-2804,
  Doc. No. 130 (N.D. Ohio Feb. 16, 2018).


                                                      8
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 9 of 21




  of Fl., Inc., No. 1:15-CV-22009-UU, 2015 WL 11237013, at *2 (S.D. Fla. Aug. 19, 2015)(same)

  (citation omitted). If the Court determines that the removing party has failed to meet its burden,

  then the Court should remand the case back to the state court.

         Moreover, when ambiguities arise in determining whether federal jurisdiction is

  established, “all doubts should be resolved in favor of remand to state court.” Univ. of S. Ala. v.

  Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).8

                 2. There Are No Federal Claims on The Face of The Complaint
         [“F]ederal jurisdiction exists only when a federal question is presented on the face of the

  plaintiff's properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

  See also Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998) (same). “By unimpeachable

  authority, a suit brought upon a state statute does not arise under an act of Congress or the

  Constitution of the United States.” Gully v. First Nat’l Bank in Meridian, 299 U.S. 109, 116 (1936).




  8
    Footnote 3 in Defendants’ Notice of Removal argued for the opposite position. However,
  defendants cited to no authority from this district or the Eleventh Circuit in support of their
  proposition. The cases cited by Defendants did not even discuss whether defendants bear the
  burden to establish that the removal is proper, thus, could not and did not support their argument.
  See Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691, 693 (2003) (the Supreme Court
  discussed the issue of “whether the provision of the Fair Labor Standards Act of 1938 (FLSA or
  Act) . . . bars removal of a suit from state to federal court”); Mims v. Arrow Financial Services,
  LLC, 565 U.S. 368, 370 (2012) (the Supreme Court discussed the issue of “whether Congress'
  provision for private actions to enforce the TCPA renders state courts the exclusive arbiters of
  such actions” and held, “federal and state courts have concurrent jurisdiction over private suits
  arising under the TCPA”). Moreover, the exact same argument was flatly rejected by a district
  court in the 11th Circuit. See DCH Health Care Authority et al., No. 9-0756-WS-C, 2019 WL
  6493932, at *1 (“Kroger suggests the burden is actually on the plaintiff to show the absence of
  federal jurisdiction, [citation omittied], but it misreads Breuer v. Jim's Concrete, Inc., 538 U.S.
  691 (2003). . . . Breuer holds only that, pursuant to this statutory language, “whenever the subject
  matter of an action qualifies it for removal, the burden is on a plaintiff to find an express
  exception.” 538 U.S. at 698. The burden on the plaintiff, then, is only a burden to find an exception
  to removal, and that burden arises only after subject matter jurisdiction has been demonstrated by
  the removing defendant.”).


                                                   9
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 10 of 21




          Plaintiffs’ claims and allegations contained within its Complaint are all founded upon state

   law, in this instance, the laws of Florida:

             Claim I and II are causes of action for violation of Florida RICO (Racketeer Influenced
              and Corrupt Organization) Act, Fla. Stat. Ann. §§ 895.01 et seq.;
             Claim III is a cause of action for violation of Florida’s Deceptive and Unfair Trade
              Practices Act, Fla. Stat. Ann. §§ 501.201, et Seq.;
             Claim IV is a cause of action for fraudulent Practices – misleading advertising, Florida
              Statutes Title XLVI, Crimes § 817.41;
             Claim V is a cause of action for negligence under Florida common law;
             Claim VI is a cause of action for nuisance under Florida common law;
             Claim VII is a cause of action for unjust enrichment under Florida common law.

   The “well-pleaded complaint rule” requires that the Court reads Plaintiffs’ claims as they appear

   in Plaintiffs’ own statements in the complaint in determining whether the claims arose under any

   federal law. See Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830 (2002)

   (citation omitted). See also Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 765 n.20 (11th Cir.

   2010) (“a defendant may remove on the basis of federal question jurisdiction only where that

   question appears on the face of the plaintiff's complaint.”). As Defendants concede, Plaintiffs plead

   solely Florida state law claims. Thus, the “well-pleaded complaint rule” provides no ground for

   removal.

          Further, “Defendant’s right to remove and plaintiff’s right to choose his forum are not on

   equal footing; for example, unlike the rules applied when plaintiff has filed suit in federal court

   with a claim that, on its face, satisfies the jurisdictional amount, removal statutes are construed

   narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor

   of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994) (emphasis added).

   Because Plaintiffs do not seek relief under any federal law, no federal question is raised and no

   federal question jurisdiction exists.




                                                    10
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 11 of 21




                    3. Defendants Fail to Establish Federal Jurisdiction
            The Supreme Court has made it clear that “the mere presence of a federal issue in a state

   cause of action does not automatically confer federal-question jurisdiction,” and such jurisdiction

   will only lie in a very narrow category of cases which necessarily rest on a “substantial federal

   question.” Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 813 (1986). Accord

   Gunn v. Minton, 568 U.S. 251, 258-60 (2013). District courts therefore must exercise “prudence

   and restraint” when determining whether a state cause of action presents a substantial federal

   question because “determinations about federal jurisdiction require sensitive judgments about

   congressional intent, judicial power, and the federal system.” Merrell Dow, 478 U.S. at 810.

            Defendants argue that Plaintiffs’ state law claims somehow arise under federal law, but the

   basis for their contention is the scant references to federal statutes in the Complaint. Defendants

   further argue that their duties arise solely under the federal Controlled Substances Act (“FCSA”)

   and its implementing regulations. As such, they argue that this Court has jurisdiction because “a

   federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

   resolution in federal court without disrupting the federal-state balance approved by Congress.”

   Not. Removal at ¶30 (citing Gunn, 568 U.S. at 258).

            First, Defendants’ meritless arguments have been expressly and repeatedly rejected by

   other courts.9 Thus far, courts, including the MDL court and a district court in the Eleventh Circuit,

   have repeatedly rejected the efforts by pharmaceutical manufacturers, distributors and national

   retail pharmacies to characterize state law claims related to the opioid crisis as presenting a “federal

   question,” and have remanded such actions back to state court. See, e.g., DCH Health Care

   Authority et al., v. Purdue Pharma L.P., et al., No. 9-0756-WS-C, 2019 WL 6493932, at *3 (S.D.



   9
       See supra n.3.

                                                     11
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 12 of 21




   Ala. Dec. 13, 2019) (finding that “references to the CSA” “does not of itself establish that the

   complaint [‘]necessarily raise[s][’] a federal issue.”); In Re: Nat’l Prescription Opiate Litig., MDL

   No. 2804, Doc. No. 1987 at *3 (remanding actions brought by Jefferson County and Franklin

   County to a state court in Missouri, finding that “[t]here are no federal causes of action, and the

   claim of federal jurisdiction by the removing Defendant is very tenuous”); Commonwealth of

   Kentucky et al. v. Walgreens Boots Alliance, Inc. et al., No. 1:18-op-46311-DAP, Doc. No. 13, at

   3-4 (N.D. Ohio Jan. 14, 2019) (remanding action brought by Kentucky and finding that no federal

   question jurisdiction existed); In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No.

   899, at 6 (remanding action brought by the State of Montana to a state court in Montana, finding

   no federal issue was raised by the plaintiff’s complaint); Tucson Med. Ctr. v. Purdue Pharma,

   L.P., et al., 2018 WL 6629659, at *3 (D. Ariz. Dec. 19, 2018) (“AmerisourceBergen has failed to

   show that the Plaintiff must prove a violation of federal law in order to prevail on its claims. Under

   the Gunn framework, this is cause enough to order a remand.”); Kingman Hospital Inc. v. Purdue

   Pharma, L.P., et al., Case No. 3:19-cv-08240, Doc. No. 11 (D. Ariz. Aug. 27, 2019). County of

   Kern, 2019 WL 3310668, at *3 (“In short, Plaintiffs do not plead any federal causes of action on

   the face of their complaint. Their claims do not necessarily raise a federal issue because the claims’

   validity does not depend on questions of federal law.”); Mecklenburg Cnty., 2019 WL 3207795,

   at *6 (“As a preliminary matter, every Count of the Complaint is a state law claim either under a

   Virginia statute or Virginia common law. . . . Further, although the Complaint references the CSA

   and the defendants’ reporting requirements under federal law, no claims depend exclusively (or

   even primarily) on their duty under federal law. Instead, each claim could go forward even without

   a reference to federal law. Accordingly, the Court does not have federal question jurisdiction over

   the claims.”); Illinois Public Risk Fund, 2019 WL 3080929, at *2 (“As many other courts have




                                                    12
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 13 of 21




   found in similar cases concerning the manufacture and distribution of opioids, these alleged state-

   law duties mean that the construction of the Controlled Substances Act is not a necessary part of

   the plaintiff's claims.”); City of Worcester v. Purdue Pharma et al, Case No. 4:18-cv-11958-TSH

   (D. Mass. Nov. 21, 2018) (remanding the case because allegations regarding defendants’ purported

   violations of the FCSA did not provide a basis for federal question subject matter jurisdiction);

   City of Reno, 2018 WL 5730158, at *4 (ruling that “because the complaint does not

   [‘]necessarily[’] raise a [‘]disputed and substantial[’] federal question, [‘][t]his case cannot be

   squeezed into the slim category Grable exemplifies[’]) (quoting Empire Healthchoice Assurance,

   Inc. v. McVeigh, 547 U.S. 677, 681 (2006)); Weber County, Utah, 2018 WL 3747846, at *5

   (finding that the plaintiff “asserts only state law claims, and provides bases for the claims which

   do not arise out of or necessarily depend on an interpretation of a disputed CSA provision” and

   thus “the Complaint does not necessarily raise federal issues”).

          In every one of these cases, the defendants contended that state law claims necessarily

   presented a substantial federal issue because the claims arose under the CSA or otherwise

   necessarily were based, somehow, on the federal regulatory scheme pertaining to pharmaceutical

   products. In every one of these cases, the defendants lost. Yet, they persist in removing cases in

   which similar state law claims are asserted. For instance, in City of Granite City, Ill. v.

   AmerisourceBergen Drug Corp., No. 18-CV-1367 (S.D. Ill. July 13, 2018), defendants had

   removed the case based on federal question. The district court remanded the action to state court,

   sua sponte, without awaiting a formal motion to remand. In DCH Health Care Authority et al v.

   Purdue Pharma L.P., et al., the defendants argued, as they do here, that “[state law] imposes no

   duty other than to follow federal law, such that federal law remains the exclusive source of duty.”

   2019 WL 6493932, at *3. See also Not. Removal at ¶ 23. That argument was rejected. See id. at




                                                   13
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 14 of 21




   *4. (“[S]ince [Defendant] does not explain how the content of any state statutory or regulatory

   duty to report and stop suspicious orders must perforce be supplied by federal law, the Court will

   not indulge any such assumption.”). Similarly, the Court should reject Defendants’ arguments

   here.

           Defendants’ attempts to remove cases brought by hospital plaintiffs in state courts on an

   alleged “federal question jurisdiction” basis have also failed repeatedly. For instances, in three

   recent actions brought by hospitals against the Defendants, the same lines of arguments have been

   repeated, and flatly rejected. See DCH Health Care Authority et al., 2019 WL 6493932, at *5

   (court rejected the argument that “a federal issue is necessarily raised because the complaint

   [‘]implicates the actions of[’] the Drug Enforcement Agency (“DEA”) and because it [‘]amounts

   to a collateral attack on an entire [federal] regulatory scheme.[’]”); Tucson Med. Ctr., 2018 WL

   6629659, at *1 (court rejected argument that “state law claims [that] necessarily raise federal

   questions under 21 U.S.C. §§ 801, the Controlled Substances Act (“CSA”).”); Kingman Hospital

   Inc., Case No. 3:19-cv-08240, Doc. No. 11, at 2 (court rejected argument that “Defendants thus

   argue that Plaintiffs’ [‘]right to relief necessarily depends on resolution of a substantial question

   of federal law[’]—namely, responsibilities under the Controlled Substances Act.”) (citation

   omitted).

           Second, none of the Gunn elements for removal are met in Plaintiff’s case. The FCSA

   “provides no federal cause of action.” New Mexico, 2018 WL 2942346, at *4. The fact that there

   is no cause of action under the FCSA itself strongly militates against the notion that state law

   claims relating to its subject matter necessarily implicate substantial federal questions. The

   “congressional determination [that] there should be no federal remedy for the violation of th[e]

   federal statute is tantamount to a congressional conclusion that the presence of a claimed violation




                                                    14
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 15 of 21




   of the statute as an element of a state cause of action is insufficiently [‘]substantial[’] to confer

   federal-question jurisdiction.” Merrell Dow, 478 U.S. at 814. “When we conclude that Congress

   has decided not to provide a particular federal remedy, we are not free to [‘]supplement[’] that

   decision in a way that makes it [‘]meaningless.[’]” Merrell Dow Pharm., 478 U.S. at 812 n.10. See

   also Jairath v. Dyer, 154 F.3d 1280, 1284 (11th Cir. 1998) (“We conclude that the congressional

   intent not to provide a private damages remedy for this kind of ADA violation is, in the instant

   case, just as it was in Merrell Dow, [‘]tantamount to a congressional conclusion that the presence

   of a claimed violation of the statute as an element of a state cause of action is insufficiently

   ‘substantial’ to confer federal-question jurisdiction.[’]”) (citing Merrell Dow, 478 U.S. at 814).

          More importantly, when a claim may be supported by a federal law theory but also an

   alternative theory which would not require resolution of “substantial federal questions,” federal

   jurisdiction does not exist. Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 810

   (1988) (finding that if a claim is supported not only by a theory establishing federal subject matter

   jurisdiction but also by an alternative theory which would not establish such jurisdiction, then

   federal subject matter jurisdiction does not exist)). Here, Plaintiffs’ Complaint implicates

   numerous statutory and common law duties arising under state law.10 The Complaint, like others


   10
      See, e.g., Compl. ¶ 471 (“Each Defendant was also required to obtain permits from Florida’s
   Department of Business and Professional Regulation, and certify compliance with Florida law.”);
   See also Compl. ¶ 471 (“The Defendants also had legal duties under Florida common law, statutes
   and regulations to maintain adequate records, and prevent diversion, and to monitor, report, and
   prevent suspicious orders of prescription opioids. This includes the common law of fraud, statutes
   designed to generally prohibit unfair and deceptive acts in commerce, as well as statutes
   specifically prohibiting deceptive practice relating to drugs.”); Compl. ¶ 471 (“Each prescription
   drug wholesale distributor, out-of-state prescription drug wholesale distributor, retail pharmacy
   drug wholesale distributor, manufacturer, or repackager that engages in the wholesale distribution
   of controlled substances as defined in s. 893.02 shall submit a report to the department of its
   receipts and distributions of controlled substances listed in Schedule II, Schedule III, Schedule IV,
   or Schedule V as provided in s. 893.03.”); Compl. ¶ 471(“Fla. Stat. Ann. § 499.0121(15)(b) further
   requires as follows: . . .. A wholesale distributor must establish internal policies and procedures
   for identifying suspicious orders and preventing suspicious transactions.”); Compl. ¶ 472
   (“Defendants also violated Fla. Stat. Ann. § 499.0121(15) (c), which provides that [‘]a wholesale
   distributor may not distribute controlled substances to an entity if any criminal history record check

                                                    15
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 16 of 21




   asserted against the defendants elsewhere, cannot be plausibly construed as asserting claims that

   necessarily require resolution of substantial federal questions because it invokes many duties and

   requirements arising under state law. For instance, the Complaint alleges, among others, “[t]he

   Marketing and Supply Chain Defendants violated Florida laws in failing to report suspicious orders

   of opioid pain medications, in failing to maintain effective controls against the diversion of opioids

   into other than legitimate medical channels, and in failing to operate a system to stop or at least

   diligently respond to orders which is flagged or should have been flagged as suspicious.” Compl.

   ¶ 909. “In addition to failing to abide by their general common-law duties, Defendants also violated




   for any person associated with that entity shows that the person has been convicted of, or entered
   a plea of guilty or nolo contendere to, regardless of adjudication, a crime in any jurisdiction related
   to controlled substances, the practice of pharmacy, or the dispensing of medicinal drugs.[’]”);
   Compl. ¶ 527 (“Defendants violated Florida law in failing to report suspicious orders of opioid
   pain medications in Florida. Defendants violated Florida law in failing to maintain effective
   controls against the diversion of opioids into other than legitimate medical channels. Defendants
   also violated Florida law in failing to operate a system to stop orders which is flagged or should
   have been flagged as suspicious.”); Compl. ¶ 580 (“The Distributor Defendants breached their
   duty to “design and operate a system to disclose to the registrant suspicious orders of controlled
   substances” and failed to inform the authorities, including the DEA, of suspicious orders when
   discovered in violation of their duties under state law.”); Compl. ¶ 658 (“The National Retail
   Pharmacies, like manufacturers and other distributors, are permittees under the Florida Drug and
   Cosmetic Act (“FLDCA”). National Retail Pharmacies further violated statutory duties embodied
   in the Florida Pharmacy Act, Chapter 465. Chapter 465 governs pharmacies and requires them to
   verify the validity of prescriptions, the identity of patients receiving controlled substances, adopt
   procedures to prevent the dispensing of controlled substances based on misrepresentations and
   invalid physician relationships, and ensure the security of the prescriptions, among other
   obligations. See Fla. Stat. Ann. §§ 465.015, 465.0155, 465.022, 465.023, 465.024. The Florida
   Legislature determined that every pharmacy in the State “meet minimum requirements for safe
   practice.” Id. § 465.002. The duty to prevent diversion lies with the pharmacy entity, not the
   individual pharmacist alone.”); Compl. ¶ 867 (“At all relevant times, Defendants, in violation of
   the above statutes, conducted (managed) or participated, directly or indirectly, in the conduct
   (management) of the False Narrative Enterprise, through a pattern of unlawful activity, by
   engaging in multiple, repeated, and continuous violations of Florida law proscribing fraudulent
   marketing practices, Fla. Stat. Ann. § 817.0345, Florida law proscribing unauthorized sales or
   distribution of any controlled substance, Fla. Stat. Ann. § 893.13. The Defendants transmitted
   electronic communications to designated persons for ostensibly legitimate purposes, but with the
   actual, unlawful purpose of engaging in an intentional scheme to defraud Plaintiffs, other hospitals,
   health care providers, patients and their families and, in general, the American public. The
   Defendants have not undertaken the practices described herein in isolation, but as part of a common
   scheme and conspiracy. In violation of Fla. Stat. § 895.03(4), the Defendants conspired to violate
   of Fla. Stat. Ann. § 772.103(3)”).


                                                     16
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 17 of 21




   statutory duties embodied in the FDCA, Fla. Stat. Ann. §§ 499.001 et seq.” Compl. ¶ 910. As the

   court has found in Delaware, “[a]lthough the complaint addresses some duties or requirements

   under the FCSA, the complaint also lists several other duties and standards that arise solely under

   state statutory or common law,” and thus “it is possible for the state law claims to be resolved

   solely under state law.” 2018 WL 1942363, at *2. Thus, Defendants’ argument that plaintiffs’

   claims “necessarily raised a stated federal issue” is incorrect and must be rejected. See Not.

   Removal at ¶ 43.

          Defendants further fail to establish that any “federal interest” in this case is “substantial.”

   Defendants suggested that because certain of the Florida statutes cited in the Complaint incorporate

   federal standards, that somehow created a federal question. Notice of Removal, at ¶39.11 This is

   simply wrong. Mere references to federal laws and regulations simply “do [] not operate to unlock

   the federal courts.” West Virginia, 2017 WL 357307, at *8. Here, the mere references to federal

   laws and regulations in the Complaint does not create a “substantial” federal question. In fact, the

   Supreme Court in Merrell Dow flatly “rejected” the “suggestion” (that had previously gained

   traction in some courts) that “where a state law incorporates federal law as the applicable state

   standard… this is enough to create federal-question jurisdiction….” See Dunlap v. G & L Holding

   Group, Inc., 381 F.3d 1285, 1292 (11th Cir. 2004) (finding that “it is now well established that

   federal jurisdiction is not created by the mere fact that proof of violation of a federal statute is an

   element of a plaintiff's state-law cause of action”) (citing Merrell Dow, 478 U.S. at 814). See also



   11
     Further, nowhere in the Complaint did Plaintiffs raise “a substantial federal question” or “attempt
   to enforce the CSA” See Not. Removal at ¶40. To be clear, Plaintiffs alleged that Defendants
   “contributed substantially to the opioid crisis by selling and distributing far greater quantities of
   prescription opioids than they know should be necessary for legitimate medical uses, while failing
   to report, and take steps to halt, suspicious orders when they were identified, thereby exacerbating
   the oversupply of such drugs and fueling an illegal secondary market.” Compl. ¶ 72. No claim in
   this action arises under federal law or attempt to enforce the FCSA.


                                                     17
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 18 of 21




   Oliver v. Trunkline Gas Co., 796 F.2d 86, 89 (5th Cir. 1986) (citing Merrell Dow, 478 U.S. at 817,

   holding that “a complaint alleging a violation of a federal statute as an element of a state cause of

   action, when Congress has determined that there should be no private, federal cause of action for

   the violation, does not state a claim ’arising under the Constitution, laws, or treaties of the United

   States. 28 U.S.C. § 1331.”). In Grable & Sons Metal Products, Inc., the Supreme Court reiterated

   the conclusion and stated that “if the federal labeling standard without a federal cause of action

   could get a state claim into federal court, so could any other federal standard without a federal

   cause of action.” 545 U.S. 308, 318 (2005) (emphasis added). In sum, Defendants’ argument must

   be rejected.

          Even if one or more of Plaintiffs’ state law claims were premised in part on violations of

   federal law, that, by itself would not be “substantial” enough to invoke federal jurisdiction. “The

   fact that a court must apply federal law to a plaintiff's claims or construe federal law to determine

   whether the plaintiff is entitled to relief will not confer federal subject matter jurisdiction—the

   implicated federal issue must be substantial.” Dunlap, 381 F.3d at 1292 (emphasis in original)

   (citing Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust, 463 U.S. 1,13, 103 S.Ct.

   2841, 77 L.Ed.2d 420 (1983)). See also Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290,

   1300 (11th Cir. 2008) (finding that “the federal courts have rejected the [‘]expansive view that

   mere need to apply federal law in a state-law claim will suffice to open the ‘arising under’

   door.[’]”(citing Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545

   U.S. 308, 313, 125 S.Ct. 2363, 2367 (2005)); In Re: Nat’l Prescription Opiate Litig., MDL No.

   2804, Doc. No. 899, at 5-6 (N.D. Ohio Aug, 23, 2018) (finding that “the presence of a claimed

   violation of the statute as an element of a state cause of action is insufficiently ‘substantial’ to

   confer federal-question jurisdiction. . . . [Plaintiff] does not assert that [Defendant]’s drug labels




                                                    18
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 19 of 21




   violate the [federal statute]. However, even if they had, Merrell Dow instructs that this would still

   not be substantial enough to warrant federal question jurisdiction. Thus, as all doubts about

   removal should be resolved in favor of remand, the Court finds that remand in this case is proper.”

   (quoting Merrell Dow Pharm., 478 U.S. at 814). In any event, a state court “is competent to apply

   federal law, to the extent it is relevant,” particularly, when as here, the claims pleaded are governed

   by state law. Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 681 (2006).

           In sum, the Circuit Court of Broward County need not “necessarily” resolve any

   “substantial” federal question to adjudicate Plaintiffs’ claims, much less one that would rise to the

   level of significant public importance “substantial to the federal system as a whole” as defined in

   Gunn.

   III.    REQUEST FOR HEARING

           Pursuant to Local Rule 7.1(b)(2), Plaintiffs hereby respectfully request oral argument on

   their Motion to Remand. Plaintiffs’ motion raises important questions of law regarding application

   of 28 U.S.C. § 1447(c). Plaintiffs submit that oral argument will assist the Court in rendering a

   decision on this Motion by allowing the Court to question counsel for the parties and more fully

   examine the record. Plaintiffs estimates that oral argument on the motion can be completed within

   thirty (30) minutes.

   IV.     CONCLUSION

           For the reasons set forth above, Plaintiffs respectfully pray that, pursuant to 28 U.S.C. §

   1447(c), this action be promptly remanded to the Seventeenth Judicial Circuit, Broward County,

   Florida. Plaintiffs further request that the Court to set an expedited briefing schedule for this

   motion.




                                                     19
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 20 of 21




   Dated: December 19, 2019.                 Respectfully Submitted,

                                      By:    /s/ William R. Scherer
                                             Bruce S. Rogow, Esq.
                                             Fla. Bar No. 067999
                                             Bruce S. Rogow, P.A.
                                             100 NE Third Avenue, Suite 1000
                                             Fort Lauderdale, FL 33301
                                             Tel: (954) 767-8909
                                             Fax: (954) 764-1530
                                             brogow@rogowlaw.com

                                             William R. Scherer
                                             Conrad & Scherer, L.L.P.
                                             633 South Federal Highway
                                             Eighth Floor
                                             Fort Lauderdale, FL 33301
                                             Tel. (954) 847-3362
                                             wscherer@conradscherer.com

                                             John W. (Don) Barrett
                                             David McMullan, Jr.
                                             Richard Barrett
                                             Sterling Starns
                                             P.O. Box 927
                                             404 Court Square North
                                             Lexington, Mississippi 39095
                                             Ph: (662) 834-2488
                                             Fax: (662) 834-2628
                                             dbarrett@barrettlawgroup.com
                                             dmcmullan@barrettlawgroup.com
                                             rrb@rrblawfirm.net
                                             sstarns@barrettlawgroup.com



                                             Attorneys for All Plaintiffs




                                        20
Case 0:19-cv-62992-JEM Document 13 Entered on FLSD Docket 12/18/2019 Page 21 of 21




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of December 2019, I caused the foregoing document

   to be filed with the Clerk of this Court via the CM/ECF system, which will send a Notice of

   Electronic Filing to all counsel of record.


                                                              /s/ William R. Scherer
                                                              William R. Scherer
                                                              Conrad & Scherer, L.L.P
                                                              633 South Federal Highway
                                                              Eighth Floor
                                                              Fort Lauderdale, FL 33301
                                                              Tel. (954) 847-3362
                                                              wscherer@conradscherer.com




                                                 21
